           Case 5:19-cv-00834-DAE Document 17 Filed 01/07/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                                )
                                                  )
          Plaintiff,                              ) Civil Action Case No. 5:19-cv-00834-DAE
                                                  )
v.                                                )
                                                  )
JOHN DOE,                                         )
                                                  )
          Defendant.                              )
                                                  )

     PLAINTIFF’S MOTION TO DISMISS DEFENDANT’S COUNTERCLAIMS AND
                  INCORPORATED MEMORANDUM OF LAW

          Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned counsel and

pursuant to Fed. R. Civ. P. 12(b)(6) and Local Rule 7, hereby moves for entry of an order

dismissing Defendant’s (“Defendant”), Counterclaims [CM/ECF 14] (“Counterclaims”) with

prejudice, and files this memorandum in support.

     I.       INTRODUCTION

          This case involves a claim of copyright infringement by means of BitTorrent file sharing

technology. In its Complaint [CM/ECF 1], Plaintiff alleges that Defendant used BitTorrent

technology to illegally obtain and distribute Malibu’s copyrighted movies. This allegation is based

on evidence that Defendant accessed and shared these copyrighted movies using Defendant’s IP

address. Plaintiff has identified nine (9) movies that are at issue in this case. See Exhibits A and B

to the Original Complaint [CM/ECF 1-1 and 1-2].

          In his Answer, Affirmative Defenses, and Counterclaims [CM/ECF 14], Defendant asserts

three counterclaims: a request for a declaratory judgment that he did not infringe Plaintiff’s

copyrights, an abuse of process claim, and a harmful access by computer claim. In support of his
         Case 5:19-cv-00834-DAE Document 17 Filed 01/07/20 Page 2 of 11




declaratory judgment of non-infringement counterclaim, Defendant alleges that an IP address is

insufficient to identify an infringer. Defendant’s counterclaims should be dismissed under Fed. R.

Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted.

   II.     LEGAL STANDARD

   Fed. R. Civ. P. 12(b)(6) mandates the dismissal of a complaint for “failure to state a claim upon

which relief can be granted.” Fed.R.Civ.P. 12(b)(6). A motion to dismiss a counterclaim is

evaluated under the 12(b)(6) standard. RBC Bank (USA) v. Petrozzini, 2012 U.S. Dist. LEXIS

75845, 2012 WL 1965370, at *2 (D.N.J. May 31, 2012); PPG Indus., Inc. v. Generon IGS, Inc.,

760 F. Supp. 2d 520, 524 (W.D. Pa. 2011). In interpreting Rule 12(b)(6), the Court must determine

“whether in the light most favorable to the plaintiff and with every doubt resolved on his behalf,

the complaint states any valid claim for relief.” Gregson v. Zurich Am. Ins. Co., 322 F.3d 883,

885 (5th Cir. 2003) (internal quotation omitted). “In considering a motion to dismiss for failure to

state a claim, a district court must limit itself to the contents of the pleadings.” Collins v. Morgan

Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000). A complaint “does not need detailed

factual allegations, but must provide the plaintiff’s grounds for entitlement to relief – including

factual allegations that when assume to be true raise a right to relief above the speculative level.”

Cuvillier v. Sullivan, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)) (internal quotations omitted). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as truce,

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.

1937, 1949, 173 L. Ed. 2d 868 (2009) (internal quotations omitted). “Where a complaint pleads

facts that are merely consistent with a defendant’s liability, it stops short of the line between

possibility and plausibility of entitlement to relief.” Id. (quoting Twombly, 550 U.S. at 557). “A



                                                  2
           Case 5:19-cv-00834-DAE Document 17 Filed 01/07/20 Page 3 of 11




claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged. Id. at 678 (citing

Twombly, 550 U.S. at 556 ). “[W]here the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged but it has not shown that the

pleader is entitled to relief. Id. at 679.

    III.    ARGUMENT

            A. Defendant Fails to State a Claim for Declaratory Judgment of Non-
               Infringement of the Works

    Defendant’s First Counterclaim fails and should be dismissed because it is redundant and

merely addresses the same issues already presented in Plaintiff’s Complaint. Further, declaratory

judgment plaintiffs in copyright actions must be engaged in an actual making, selling, or using

activity subject to an infringement charge or must have made meaningful preparation for such

activity. Red Hat, Inc. v. SCO Grp., Inc., No. 03-772-SLR, 2004 U.S. Dist. LEXIS 7077, at *3

(D. Del. Apr. 6, 2004) (Holding plaintiff must have engaged in allegedly infringing acts or

possessed the capability and definite intention to engage immediately in such acts as declaratory

judgment plaintiffs are prohibited from seeking advisory opinions on their potential liability for

copyright infringement.) In the instant matter through his Answer, Affirmative Defenses, and

Counterclaims, Defendant has expressly denied he has engaged in any infringing acts [CM/ECF

14 p. 5]. Therefore, the relief sought is both redundant of his denials set forth in the Answer and

Affirmative Defenses, and is an improper attempt to seek an advisory opinion on liability for acts

he claims did not take place.

    The decision to grant a declaratory judgment is entirely within the Court’s discretion. “[T]he

Federal Declaratory Judgment Act does not create a substantive cause of action, it is merely a

vehicle that allows a party to obtain an early adjudication of an actual controversy arising under


                                                 3
         Case 5:19-cv-00834-DAE Document 17 Filed 01/07/20 Page 4 of 11




other substantive law.” Perez v. Ocwen Loan Servicing, LLC, 4:15-CV-1751, 2015 U.S. Dist,

LEXIS 156895, 2015 WL 7430920, at *5 (S.D. Tex. Nov. 20, 2015). “[T]he availability of such

relief presupposed the existence of a judicially remediable right.” Schilling v. Rogers, 363 U.S.

666, 667, 80 S. Ct. 1288, 4 L. Ed. 2d 1478 (1960). “A Plaintiff cannot use the Declaratory

Judgment Act to create a private right of action where none exists.” Reid v. Aransas Cnty., 805 F.

Supp, 2d 322, 339 (S.D. Tex. 2011). The Court must use a three-step test to consider a declaratory

judgment: (1) “whether the declaratory action is justiciable”; (2) “whether it has the authority to

grant declaratory relief”; and (3) how to exercise its broad discretion to decide or dismiss a

declaratory judgment action.” Orix Credit All., Inc. v. Wolfe, 212 F.3d 891, 895 (5th Cir. 2000).

When considering the first prong, the question of justiciability “boils down to a question of

ripeness.” Total Gas & Power N. Am., Inc. v. FERC, 859 F.3d 325, 332 (5th Cir. 2017). “If the

action is not ripe, the court must dismiss it.” Id. Here, the action is not ripe because the question

of whether or not the Defendant was the infringer will be addressed in the principal case. Stating

that Defendant did not infringe is merely a defense to Plaintiff’s original complaint, not a

counterclaim.

   When a court must decide whether to dismiss a counterclaim as redundant, it should consider

“whether the declaratory judgment serves a useful purpose by asking whether resolution of

plaintiff’s claim, along with the affirmative defenses asserted by defendants, would resolve all

questions raised by the counterclaim.” Keba Energy LLC v. ATP Oil & Gas Corp. (In re ATP Oil

& Gas Corp.), Nos. 12-36187, 12-03517, 2013 Bankr. LEXIS 3905 (Bankr. S.D. Tex. 2013)

(internal citations omitted).

     Further, when a counterclaim merely restates the issues as a “mirror image” to the complaint,

the counterclaim serves no purpose. C. Wright, A. Miller & M. Kane, Federal Practice and



                                                 4
         Case 5:19-cv-00834-DAE Document 17 Filed 01/07/20 Page 5 of 11




Procedure, § 1406, at 32-33 (1990) (noting “authority that when a request for declaratory relief

raises issues already presented in the complaint and answer, a counterclaim may be stricken as

redundant since a resolution of the original claim will render the request for a declaratory judgment

moot.”); See also e.g., Malibu Media, LLC v. Ricupero, Case No. 16-3628, 2017 U.S. App. LEXIS

16586 (6th Cir. August 28, 2017) (Affirming the District Court’s dismissal of the declaratory

judgment counterclaim identical to the one in the instant case where the counterclaim allegations

track those made in Plaintiff’s complaint and seek only a declaratory judgment that he did not

infringe copyrighted works.); John Evans Sons, Inc. v. Majik-Ironers, Inc., 95 F.R.D. 186, 190

(E.D. Pa. 1982) (if a counterclaim merely restates the controversy set forth in the complaint it may

be stricken as redundant); Fed. R. Civ. P. 8(c)(2) (“If a party mistakenly designates a defense as

a counterclaim, or a counterclaim as a defense, the court must, if justice requires, treat the pleading

as though it were correctly designated… [.]”) This rule is founded on sound policy because

otherwise Plaintiff would have to answer a declaratory action denying everything and referring

back to the complaint. Also, it would confuse a jury if the matter proceeds to that stage. Moreover,

the declaration is simply unnecessary. If Defendant wins at trial, the jury’s verdict will find

Defendant not liable and validate either the denial of liability or affirmative defenses already

pleaded. In this regard, Defendant’s counterclaim does nothing to clarify and settle the legal

relationships in issue or afford relief from the uncertainty, insecurity, and controversy giving rise

to the proceeding.     Defendant’s counterclaim is a mere mirror-image of the allegations in

Plaintiff’s complaint and accordingly, it should be dismissed.

   Finally, a valid counterclaim must seek affirmative relief that is different from a finding that

the Plaintiff failed to meet its original claims. Who Dat, Inc. v. Rouse's Enters., LLC, No. 12-2189,

2013 U.S. Dist. LEXIS 13190 *11 (E.D. La. 2013). Defendant’s counterclaim does not contain



                                                  5
         Case 5:19-cv-00834-DAE Document 17 Filed 01/07/20 Page 6 of 11




an independent claim for relief. Indeed, Defendant’s counterclaim adds nothing to the pleadings

already put before this Court since he seeks only a declaration that he did not infringe Plaintiff’s

works and requests“[j]udgment denying Plaintiff any relief against Defendant and dismissing

Plaintiff’s claims with prejudice.” CM/ECF 14, p. 22, ¶ A. As stated above, both of these goals

will already be accomplished should Defendant prevail at trial with regard to Plaintiff’s Complaint.

Defendant’s mere denials of liability provide no basis for an independent action and accordingly,

Defendant’s first counterclaim should be dismissed.

           B. Defendant’s Counterclaim for Abuse of Process Fails to State a Claim for
              Relief

       “To prevail on an abuse of process claim, [the plaintiff] must prove that 1) the defendant

made an illegal, improper or perverted use of the process, 2) the defendant had an ulterior motive

or purpose in exercising such illegal, improper, or perverted use of the process, and 3) the plaintiff

suffered damage as a result.” Leader's Inst., LLC v. Jackson, No. 3:14-CV-3572-B, 2017 U.S.

Dist. LEXIS 193555 at *15 (N.D. Tex. Nov. 22, 2017). Abuse means “that the process was

properly issued, but later used for a purpose for which it was not intended.” USHealth Grp., Inc.

v. South, No. 4:14-CV-757-A, 2015 U.S. Dist. LEXIS 69488 at *8 (N.D. Tex. May 29, 2015). “To

constitute an abuse of process, the process must be used to accomplish an end which is beyond the

purview of the process, and which compels a party to do a collateral thing which he would not be

compelled to do.” Breitling v. LNV Corp., No. 3:15-CV-0703-B, 2015 U.S. Dist. LEXIS 135803

at *18 (N.D. Tex. Oct. 5, 2015). “But when the process is used for the purpose for which it is

intended, even though accompanied by an ulterior motive, no abuse of process occurs." Id.

Plaintiff has not perverted any process and has no bad intentions; it merely filed a copyright

infringement lawsuit to protect its copyrights and seek some redress for Defendant’s multiple

infringements.

                                                  6
         Case 5:19-cv-00834-DAE Document 17 Filed 01/07/20 Page 7 of 11




       There has been no abuse of process by Plaintiff in the instant matter. All of Plaintiff’s

actions fall within regular and legitimate functions in relation to the cause of action stated in the

Complaint.    Defendant’s counterclaim fails to allege that the proceeding was perverted to

accomplish an ulterior purpose for which it was not designed. Defendant has pointed to no action

by Plaintiff that was not proper in the normal context of the proceeding. The only actions taken by

Plaintiff in this case to date were: (1) filing a complaint against a Doe Defendant for infringement

of its copyrighted audiovisual works; (2) seeking leave to obtain early discovery in order to identify

the Doe Defendant; and (3) subpoenaing Defendant’s ISP to obtain his identity pursuant to this

Court’s Order authorizing Plaintiff to do so. None of these actions are improper in the normal

context of the proceeding.

       To the extent Defendant alleges that Plaintiff’s ulterior purpose is to use this litigation as a

means to extort money, Defendant’s allegations are conclusory and not supported by any plausible

facts. See Counterclaim, pp. 14-17. Defendant states, without any conceivable basis, that Plaintiff

has attempted to “extract money from defendant/counterclaimant by leveraging the lawsuit as a

form of public disparagement and humiliation.” CM/ECF 14 p. 19 ¶ 123. Yet, Defendant has not

and cannot allege evidence of abuse or harassment in this case. “Inasmuch as defendant[] ha[s]

done nothing more than recite the elements of a cause of action for abuse of process along with

legal conclusions, dismissal is appropriate.” USHealth Grp., Inc. v. South at 9-10.

       Moreover, Defendant’s allegations are further undermined by the fact that Plaintiff’s policy

is to not oppose a Defendant’s request to proceed anonymously through close of discovery, which

it has already agreed to in this case. Defendant’s allegations that Plaintiff leverages lawsuits “as a

form of public disparagement” are not only conclusory, but they are simply not true.




                                                  7
         Case 5:19-cv-00834-DAE Document 17 Filed 01/07/20 Page 8 of 11




       Contrary to Defendant’s baseless assertions, numerous courts throughout the country have

expressly found that Plaintiff does not engage in improper litigation tactics. For example, after

concluding trial with Plaintiff, the Honorable Judge Baylson found Malibu Media did not use

“unscrupulous tactics and false accusations to collect millions of dollars from innocent and injured

computer users.” Malibu Media, LLC v. John Does 1, 6, 13, 14, 950 F. Supp. 2d 779, 788 (E.D.

Pa. 2013). Other courts have also opined that the criticism Plaintiff receives is unwarranted. “Doe

5 has not presented any evidence that Malibu has engaged in harassing behavior for the Court to

consider, nor has the Court observed bad faith behavior or the use of improper tactics on its part

thus far.” Malibu Media, LLC v. John Does 1-6, 2013 WL 2150679 (N.D. Ill. 2013). See also

Malibu Media, LLC v. John Does 1-5, 2012 WL 3641291, at *4 (S.D.N.Y. 2012) (same); Malibu

Media, LLC v. John Does 1-30, 2:12-cv-13312-DPH-MJH, CM/ECF 61, at p. 15 (E.D. Mich. May

16, 2013) (same); Malibu Media, LLC v. Reynolds, 2013 WL 870618 at *7 (N.D. Ill. 2013) (“the

fact that suits of this nature settle quickly does not mean there is any wrongdoing on the part of

copyright owners.”); Malibu Media, LLC v. John Does 1-9, 8:12-cv-00669-SDM-AEP, CM/ECF

25, at p. 7 (M.D. Fla. July 6, 2012) (same).

       Defendant’s counterclaim is nothing more than a conclusory and “formulaic recitation of

[the] cause of action's elements.” Bell Atl. Corp. v. Twombly at 545. The allegations have not

“raise[d] a right to relief above the speculative level.” Id. Accordingly, Defendant’s counterclaim

for Abuse of Process must be dismissed. Indeed, the Honorable Judge Ann E. Thompson reviewed

a similar abuse of process counterclaim and dismissed it finding:

       The Court agrees with Plaintiff that Defendant has not sufficiently alleged an abuse
       of process. Aside from the difficulty in showing that either the discovery request or
       joinder was improper in this instance, the Court cannot find a "further act"
       demonstrating the perversion of the legitimate use of the process. Defendant has
       not convincingly pled that Plaintiff's settlement offer was outside the bounds of
       acceptable activity, and, absent some further support that such settlement offers

                                                 8
         Case 5:19-cv-00834-DAE Document 17 Filed 01/07/20 Page 9 of 11




       outweigh the congressional intent behind permitting such suits for the enforcement
       of copyrights…

Malibu Media, LLC v. Lee, Civ. No. 12-03900, 2013 U.S. Dist. LEXIS 72218 at *15-16

(D.N.J. May 22, 2013). Further, in the Ricupero Matter, the Honorable Magistrate Judge

Kemp for the Southern District of Ohio reviewed the abuse of process counterclaim in that

case and dismissed it finding:

       In his counterclaim, Mr. Ricupero alleges that Malibu brought the claim to
       humiliate him and extract money from him. But he pleads no facts to support either
       assertion. Furthermore, even if Malibu brought the lawsuit with the intention of
       settling the case short of litigating it to conclusion, that purpose is not an ulterior
       motive because many claims are settled. A successful copyright lawsuit would
       result in money damages, so seeking a settlement by filing a complaint does not
       qualify as an ulterior motive, *** Further, the counterclaim does not identify any
       act committed during the process that was improper in the normal context of the
       proceeding….

Malibu Media, LLC v. Ricupero at *5-6.

       Defendant’s counterclaim for abuse of process should therefore be dismissed.

           C. Defendant has Failed to Plead the Required Facts and Legal Elements to
              Recover on Its “Infringement of the Texas Harmful Access by Computer
              Statute” Claim.

       Chapter 143 of the Texas Civil Practice and Remedies Code is known as the Harmful

Access by Computer statute. Under section 143.001, “a person who is injured or whose property

has been injured as a result of a violation under Chapter 33, Penal Code, has a civil cause of action

if the conduct constituting the violation was committed knowingly or intentionally.” According to

Chapter 33 of the Penal Code, “[a] person commits an offense if the person knowingly accesses a

computer, computer network, or computer system without the effective consent of the owner.”

Defendant has failed to plead the material legal and factual predicate required to state a cause of

action. Specifically, Defendant alleges that Plaintiff accessed Defendant’s network, when in fact,

it was a third party, BitTorrent network where both parties were exchanging information.

                                                 9
         Case 5:19-cv-00834-DAE Document 17 Filed 01/07/20 Page 10 of 11




         Moreover, the cause of action requires “a violation under Chapter 33, Penal Code.”

Defendant cannot point to a single instance on Plaintiff or Plaintiff’s agent knowingly accessing a

computer, computer network, or computer system of Defendant as is required under Chapter 33,

Penal Code. In fact, at no time did Plaintiff or its agent access any computer network, computer

or computer system of Defendant. Without the allegation of a criminal violation, this cause of

action fails to state upon which relief may be granted, and should be dismissed.

   IV.      CONCLUSION

         For the foregoing reasons, Plaintiff respectfully requests this Court dismiss Defendant’s

counterclaims with prejudice.

Dated: January 7, 2020                               Respectfully submitted,

                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK
                                                     Texas Bar No. 24054444
                                                     S.D. Tex. ID No. 642213
                                                     BEIK LAW FIRM, PLLC
                                                     8100 Washington Ave., Suite 1000
                                                     Houston, TX 77007
                                                     T: 713-869-6975
                                                     F: 713-868-2262
                                                     E-mail: paul@beiklaw.com
                                                     ATTORNEY FOR PLAINTIFF




                                                10
        Case 5:19-cv-00834-DAE Document 17 Filed 01/07/20 Page 11 of 11




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on January 7, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                      By: /s/ Paul S. Beik
                                                      PAUL S. BEIK




                                                 11
